[DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-11131
                   Non-Argument Calendar
                   ____________________

ANGELA C. BAKOS,
                                              Plaintiff-Appellant,
versus
UNUM LIFE INSURANCE COMPANY OF AMERICA,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Southern District of Georgia
           D.C. Docket No. 1:21-cv-00058-JRH-BKE
                   ____________________
2                      Opinion of the Court                22-11131


Before WILSON, ROSENBAUM, and ANDERSON, Circuit Judges.
PER CURIAM:
       Plaintiff-Appellant Angela Bakos appeals the district court’s
order dismissing her second amended complaint that alleged
claims under the Employee Retirement Income Security Act
(ERISA). The district court granted Defendant-Appellee UNUM
Life Insurance Company of America’s (UNUM) motion to dismiss
because Bakos’s claims were time barred due to a provision in her
insurance policy that required her to file a suit in federal court
within three years of UNUM denying her long-term disability ben-
efits. After careful review, we affirm.
                           I.     FACTS
        Bakos worked for Christopherson Properties in Minnesota
where UNUM issued her an ERISA-governed insurance policy that
included long-term disability benefits. In August 2014, while fully
covered under her plan, Bakos received long-term disability bene-
fits effective December 1, 2014. But on July 15, 2015, UNUM sent
Bakos a notice say that she no longer met the plan’s definition of
disability after April 14, 2015. Bakos appealed that determination
as set out within UNUM’s policy. After reviewing its denial,
UNUM notified Bakos that her appeal was denied on June 27, 2016.
In that denial, UNUM explained that Bakos had “a right to bring a
civil suit under section 502(a)” of ERISA. Although the denial letter
did not specify any appeal deadlines, the letter stated that Bakos
22-11131                 Opinion of the Court                            3

could request—free of charge—any documents, records, and infor-
mation relevant to her claim for benefits. Within the documents
she could request, there was a provision that gave Bakos three
years following UNUM’s denial of her long-term disability benefits
to file a civil suit in federal court.
       During this time, Bakos also filed a claim for social security
disability benefits with an alleged onset date of August 5, 2014 (the
last day she worked at Christopherson). After applying on January
13, 2015, Bakos received a partially favorable decision on Decem-
ber 8, 2015. After appealing that decision through the administra-
tive process and to the district court, in March 2020, Bakos ulti-
mately received a fully favorable decision starting on her alleged
onset date.
       In August 2020, after receiving that decision, Bakos sought
to re-open the June 27, 2016 denial of her disability benefits with
UNUM. UNUM notified Bakos that it would not reopen the deci-
sion because the administrative review was complete.
       On April 1, 2021, Bakos filed suit in the Southern District of
Georgia for long-term disability benefits from April 15, 2015 under
ERISA § 502. UNUM moved to dismiss Bakos’s complaint under
Rule 12(b)(6) because her action was time-barred by a provision in
the insurance policy.1 Bakos opposed because she had alleged an



1 In total, Bakos filed three complaints, with her Second Amended Complaint
being the operative complaint.    Each complaint added only one more
4                       Opinion of the Court                   22-11131

equitable tolling defense and that she also had no actual notice
from UNUM about the applicable three-year period of limitation.
        The district court granted UNUM’s motion to dismiss find-
ing that a failure to provide explicit notice of an ERISA plan limita-
tion does not merit equitable tolling. The district court also found
that Bakos’s argument about actual notice did not apply to her de-
nial of benefits claim because it was not a breach of fiduciary duty
claim that the Supreme Court recently addressed. Bakos timely
appealed.
                 II.     STANDARD OF REVIEW
       “We review de novo the district court’s grant of a Rule
12(b)(6) motion to dismiss for failure to state a claim, accepting the
complaint’s allegations as true and construing them in the light
most favorable to the plaintiff.” Chaparro v. Carnival Corp., 693
F.3d 1333, 1335 (11th Cir. 2012) (per curiam). However, “the court
may dismiss a complaint pursuant to Federal Rule of Civil Proce-
dure 12(b)(6) when, on the basis of a dispositive issue of law, no
construction of the factual allegations will support the cause of ac-
tion.” Marshall Cnty. Bd. of Educ. v. Marshall Cnty. Gas Dist., 992
F.2d 1171, 1174 (11th Cir. 1993).




allegation than the previous complaint. UNUM filed new motions to dismiss
after each complaint to address Bakos’s new allegation.
22-11131               Opinion of the Court                         5

                         III.   ANALYSIS
       Bakos makes two arguments on appeal: (1) assuming that
there was a three-year period of limitation to file a civil suit, that
running of any time limitation was equitably tolled, and (2) that she
received no actual notice from UNUM about the time to file suit
and that actual notice is required for the three-year period to run.
We will address each argument in turn.
       First, Bakos argues that because UNUM’s denial letter did
not mention the three-year period of limitation to file a civil suit,
her suit should be considered timely because of equitable tolling.
       As background, “ERISA does not provide a statute of limita-
tions for suits brought under § 502(a)(1)(B) to recover benefits.
Thus, courts borrow the most closely analogous state limitations
period,” unless the parties have contractually agreed to a different
one in the ERISA plan. Northlake Reg’l Med. Ctr. v. Waffle House
Sys. Emp. Benefit Plan, 160 F.3d 1301, 1303 (11th Cir. 1998). If they
have, “[w]e must give effect to the [ERISA] Plan’s limitations pro-
vision unless we determine either that the period is unreasonably
short, or that a ‘controlling statute’ prevents the limitations provi-
sion from taking effect.” Heimeshoff v. Hartford Life & Accident
Ins. Co., 571 U.S. 99, 109 (2013).
       Because Bakos does not dispute that this three-year period is
reasonable, the contractual limitations period is enforceable unless
Bakos can establish that she is entitled to equitable tolling—“a form
of extraordinary relief that courts have extended only sparingly.”
6                      Opinion of the Court                22-11131

Bhd. of Locomotive Eng’rs & Trainmen v. CSX Transp., Inc., 522
F.3d 1190, 1197 (11th Cir. 2008). “Equitable tolling is appropriate
when a movant untimely files because of extraordinary circum-
stances that are both beyond his control and unavoidable even with
diligence.” Motta ex rel. A.M. v. United States, 717 F.3d 840, 846
(11th Cir. 2013) (internal quotation marks omitted).
        We have held that there is no equitable tolling when “the
plaintiffs had notice sufficient to prompt them to investigate and
that, had they done so diligently, they would have discovered the
basis for their claims.” Pac. Harbor Cap., Inc. v. Barnett Bank,
N.A., 252 F.3d 1246, 1252 (11th Cir. 2001) (internal quotation marks
omitted). Here, the basis for Bakos’s claim is straightforward. In
June 2016, UNUM sent Bakos a denial letter stating that her request
to reinstate her long-term disability benefits had been denied, the
administrative review process was complete, and she had a right to
bring a civil action under ERISA § 502. Not only that, but the denial
letter also alerted her to the fact that she could request any docu-
ments she might need to pursue her claim and that UNUM would
send her copies of them for free. Bakos never requested a copy of
those documents.
       Because Bakos could have requested a copy of the policy,
which was central to her claim and included the limitations provi-
sion, she could have easily timely filed her action if she had exer-
cised even minimal diligence in discovering the terms of the policy.
See id. at 1252.
22-11131                Opinion of the Court                         7

        Second, Bakos argues that she lacked notice from UNUM
about the three-year period of limitations. She asserts that the Su-
preme Court’s recent case in Intel v. Sulyma, 140 S. Ct. 768 (2020),
supports her argument. But Bakos cannot rely on Intel. In Intel,
the Supreme Court looked at the limitation periods under § 1113(2)
of ERISA, which specifically provides a claim for breach of fiduciary
duty and the time limitations to file that type of claim. 140 S. Ct.
at 774. The Supreme Court found that the limitations period under
§ 1113(2) “begins only when a plaintiff is actually aware of relevant
facts, not when he should be.” Id. at 778. But the Supreme Court
noted that § 1113(2) is “[u]nlike other ERISA limitations periods.”
Id.
       As the district court correctly noted, this distinction matters.
ERISA does not provide a statute of limitations for claims under §
502; instead, the statute of limitations can be set by a contract. See
Northlake Reg’l Med. Ctr., 160 F.3d at 1303. Here, the insurance
policy provided the statute of limitations to which Bakos agreed to
when she signed up for the plan. Her argument that she did not
receive actual notice lacks merit.
      Thus, the district court correctly determined that Bakos’s
claim was time barred and she was not entitled equitable tolling.
                       IV.    CONCLUSION
      For these reasons, we affirm the district court’s order grant-
ing UNUM’s motion to dismiss.
       AFFIRMED.